--------------------------------------------------------------------------------

EXHIBIT 10.17
 
 
PERSONAL SERVICES AGREEMENT






THIS AGREEMENT made effective as of the 15th day of May, 2008.


BETWEEN:


SKYE INTERNATIONAL INC., a public company duly incorporated pursuant to the laws
of the State of Nevada, with principal offices in the City of Scottsdale, in the
State of Arizona, together with all of its wholly owned subsidiaries from time
to time operating (hereinafter, collectively referred to as the “Corporation”).


- and -


THADDEUS (TED) F. MAREK., an individual currently residing in the City of
Scottsdale, AZ (the “Executive”).








RECITALS


WHEREAS, the Corporation is engaged in the business of designing, manufacturing
and marketing a line of tankless water heaters, as well as a suite of household
and consumer lifestyle related appliances and other devices;


AND, WHEREAS, the Corporation wishes to contract for the services of the
Executive to serve as the SVP Finance, CFO and Secretary Treasurer of the
Corporation, and the Executive wishes to be contracted by the Corporation as its
SVP Finance, CFO and Secretary Treasurer.


NOW, THEREFORE, THIS AGREEMENT WITNESSETH, that inconsideration of the premises
and covenants and agreements hereinafter contained it is agreed by and between
the parties as follows:




ARTICLE 1 - CONTRACT


1.1           The Executive will, during the Term (as defined below) or any
renewals thereof, perform all of the Duties (as defined below) as the
Corporation by action of its Board of Directors shall, from time to time,
reasonably assign to the Executive.




ARTICLE 2- TERM


2.1           Term:    Subject to the prior termination of this Agreement as
provided herein, the contracting of the Executive by the Corporation shall
commence on May 15, 2008, and end on December 31, 2008 (the “Term’).

 
1

--------------------------------------------------------------------------------

 

2.2           Renewal:    Subject to the prior termination of this Agreement as
herein provided, upon the expiration of the Term, this Agreement shall
automatically renew for successive 12 month periods. For greater certainty, it
is understood that Term shall refer to the original term of this Agreement as
defined in Article 2.1 herein and to any renewal thereof.




ARTICLE 3 - DUTIES


3.1           Duties:    The Executive shall, during the Term of this Agreement,
perform all of the duties and responsibilities (the “Duties’) as the Corporation
shall from time to time reasonably assign to the Executive and, without limiting
the generality of the foregoing, the Duties shall include those duties set forth
in Schedule “A” attached hereto, as from time to time reasonably amended by the
Board of Directors of the Corporation. During the Term of this Agreement, the
Executive shall devote a reasonable portion of the Executive’s time and
attention to the Duties, and shall do all in the Executives power to promote,
develop and extend the business of the Corporation and its subsidiaries and
related corporations.


3.2           Accounting:    The Executive shall truly and faithfully account
for and deliver to the Corporation all money, securities and things of value
belonging to the Corporation which the Executive may from time to time receive
for, from or on account of the Corporation.




ARTICLE 4 - REMUNERATION


4.1           Compensation:    The gross annual cash compensation of the
Executive shall be One Hundred Twenty Thousand ($120,000) US Dollars
(hereinafter, the “Compensation”). All Compensation payable hereunder shall be
payable on a monthly basis in arrears. For greater certainty, the Executive
acknowledges and confirms that such Compensation methodology is inclusive of any
annual bonus or other customary emoluments, perquisites or payments other than
those specifically granted under the terms of this Agreement


4.2           Alternate Payment:    The Executive agrees that up to 100% of such
Compensation payable in accordance with Article 4.1 above may, at the discretion
of the Executive, be paid in the form of common stock of the Corporation
representing a value at the time of payment equal to at least the value of such
unpaid (cash) Compensation (“Stock Based Payment”).  For greater certainty, any
securities issued to the Executive in connection with the Stock Based Payment
shall be priced at the lowest closing bid price of the Corporation’s securities
over the ten (10) trading days prior to the issuance of securities under such
Stock Based Payment mechanism.


4.2           Health Plan:    The Executive shall also be entitled to
participate, only if such plans exist, in the Corporation’s group benefit plan,
medical and family medical plan, stock savings plan, and disability insurance
plan. It is understood that all costs associated with such plans will be borne
by the Corporation.



 
2

--------------------------------------------------------------------------------

 

4.3           Expense Reimbursement:    The Executive will be reimbursed for
reasonable business expenses, within such policy guidelines as may be
established from time to time, by the Corporation’s Board of Directors, provided
that such business expenses are incurred in the ordinary course of performing
the Duties.


4.4           Vehicle:    During the Term hereof the Corporation shall provide
the Executive with reimbursement of vehicle operating and insurance costs.  For
greater certainty the Executive shall NOT be entitled to any other automobile
allowance


4.5           Options:    The Executive shall be entitled, upon the execution
hereof, to receive 500,000 common share purchase warrants exercisable at $0.50
for a period of 5 years from the date of issuance thereof.  Such options shall
bear piggy-back registration rights in connection with the filing by the
Corporation of any registration statement with the US Securities and Exchange
Commission.




ARTICLE 5-BENEFITS AND HOLIDAYS


5.1           The Executive shall be entitled to four (4) weeks paid holidays
during each year of the Term. Holidays must be taken at times that are
satisfactory to the Corporation, acting reasonably, and must be taken within the
year to which the holiday relates and holidays not taken shall be deemed to have
been taken and no other compensation shall be payable by the Corporation. For
greater clarity it is understood that for the purpose of determining the number
of holidays for which the Executive is entitled, each year of the Term will
commence on January 1st and end on December 31st.




ARTICLE 6-CONFIDENTIALITY


6.1           Non-Disclosure:    The Executive shall not, either during the
continuance of the Executive’s contract hereunder or at any time after
termination of the Executive as consultant to the Corporation, for any reason
whatsoever (except in the proper course of carrying out the Duties, or otherwise
required by law), divulge to any person whomsoever, and shall use the
Executive’s best endeavors to prevent the publication or disclosure of:


6.1.1
Any confidential information concerning the business or finances of the
Corporation or any other corporation, person or entity for which he is directed
to perform services hereunder or of any of their dealings, transactions or
affairs, including, without limitation, personal and family matters which may
come to the Executive’s knowledge during or in the course of the Executive’s
contract: or



6.1.2
Any trade secrets, know-how, inventions, technology, designs, methods, formula,
processes, copyrights, trademarks, trade mark applications, patents, patent
applications or any other proprietary information and/or data of the Corporation
(herein collectively called “Intellectual Property”).




 
3

--------------------------------------------------------------------------------

 

ARTICLE 7 - INVENTIONS AND PATENTS


7.1           If the Executive contributes to any invention whether patentable,
patented, or not (an “Invention”), any intellectual property, or any improvement
or modification to any Invention or intellectual property then the Executive’s
contribution thereto and the Invention, intellectual property or improvement
thereof shall, without the payment of any additional compensation in any form
whatsoever, become the exclusive property of the Corporation. The Executive
shall execute any and all agreements, assurances or assignments that the
Corporation may require and the Executive shall fully cooperate with the
Corporation in the filing and prosecution of any patent applications. The
Executive hereby reiterates and confirms the application of this Article to all
such Inventions, intellectual property and improvements that have been made
during the tenancy of that certain consulting position with the Corporation’s
subsidiaries.




ARTICLE 8 - RESTRICTIVE COVENANT


8.1           Period of Application:    The Executive will not at any time
during the Term, or during any renewal thereof, and for a period of two (2)
years following the expiration or termination of the Executive’s contract for
whatever cause, compete in the United States, directly or indirectly, with any
of the businesses carried on by the Corporation, its subsidiaries or affiliates:


8.1.1 
As a principal, partner employee;



8.1.2
As an officer, director or similar official of any incorporated or
unincorporated entity engaged in any such competing business (the “Other
Entity”);



8.1.3 
As a consultant or advisor to any Other Entity;



8.1.4
As a holder of shares or debt instrument of any kind of any Other Entity;



8.1.5
In any relationship described in subsections 81.1 through 8.1.4 of this section
with any incorporated or unincorporated entity which provides services for or
necessarily incidental to the business of an Other Entity:



without the prior express written consent of the Corporation, which consent may
be withheld by the Corporation for any reason or for no reason.


8.2           Independent Legal Advice:    Notwithstanding the provisions of
Article 8.3 below, the Executive acknowledges and agrees that the time frames
for which the aforesaid covenant shall apply have been considered by the
Executive who has taken independent legal advice with respect thereto and the
restraint and restriction of and on the future activities of the Executive are
reasonable in the circumstances.


8.3           Amendment of Time Periods:    The parties agree that if the time
frames set out in this Article are found to unenforceable by a court of
competent jurisdiction, the time frames will be amended to the time frames as
established by a court of competent jurisdiction.

 
4

--------------------------------------------------------------------------------

 

8.4           Injunctive Relief:    The Executive acknowledges that any breach
of Articles 6, 7 & 8 will cause irreparable harm to the Corporation, for which
the Corporation cannot be compensated by damages. The Executive agrees that in
the event of a breach of the covenant contained in Articles 6, 7, & 8, the
Corporation shall not be restricted to seeking damages only, but shall be
entitled to injunctive and other equitable relief.




ARTICLE 9- TERMINATION OF CONTRACT


9.1           For Cause Termination:    The Corporation may terminate this
Agreement at any time for cause. The term “for cause” shall include any one or
more of the following:


9.1.1
A significant and continuing breach or failure or a continual breaching or
failing to observe any of the provisions herein;



9.1.2
An act of dishonesty fundamentally detrimental to the well-being of the
Corporation;



9.1.3 
Any act of gross negligence relating to completing the Duties;



9.1.4
The commission of a felony offence for which the Executive is convicted, which
significantly impairs the Executive’s ability to perform the Duties and
responsibilities hereunder or which materially adversely affects the reputation
enjoyed by the Corporation; or



9.1.5
The failure to comply with reasonable instructions, orders and directions of the
Board of Directors of the Corporation in so far as such instructions, orders and
directions are not inconsistent with the Duties, or are, in the reasonable
opinion of the Executive:



9.1.5.1 
In any way demeaning or likely to result in diminution of the value of the
Executives services in the future.



9.1.5.2 
Likely to result in the conduct of an illegal act.



9.1.5.3 
Inconsistent with any court order or other governmental order or directive.



9.1.5.4 
Inconsistent with any shareholders’ resolution passed at any duly convened
meeting of shareholders.



provided that, with respect to each 9.1.1 through 9.1.5 above, the Executive
shall be notified within five (5) business days from the date of any such
alleged breach and provided a reasonable opportunity to respond thereto.  For
greater certainty, the Corporation shall not be entitled to utilize any such
provision to terminate this Agreement in respect of any action by the Executive
that was: (i) not specifically brought to the attention of the Executive within
such five (5) day period (ii) specifically required to be performed by direction
of the board, directly or indirectly (iii) this dissemination of information
required to be reported in the normal course with the Securities and Exchange
Commission or any other competent governmental entity having jurisdiction over
the Executive or the Corporation, or (iv) honestly and faithfully performed by
the Executive for the benefit of the Corporation.

 
5

--------------------------------------------------------------------------------

 

9.2           Disability During Term:    In the event that the Executive becomes
physically or mentally disabled and is unable to perform the Duties for a period
of three (3) months, as confirmed by a doctor’s certificate, the Corporation
shall be entitled to terminate this Agreement without further compensation upon
sixty (60) days written notice to the Executive. In the case of the death of the
Executive, all obligations of the Corporation under this Agreement shall cease
immediately; provided that, this provision shall not affect any right, benefit
or entitlement accruing to the Executive and/or his estate under any of the
Corporation’s benefit plans or stock option agreements which arise as a result
of the Executive’s prior performance hereunder or his death.


9.3           Termination by Executive:    The Executive may terminate this
Agreement, and the contract created herein, by giving at least Ninety (90) days
prior written notice of such intention to the Corporation. After the expiry of
such notice, all obligations, except for the obligations of the Executive under
Articles 6, 7 and 8 hereof, which shall continue as provided in those Articles,
of the Corporation and the Executive under this Agreement shall cease.




ARTICLE 10-OTHER AGREEMENTS IN RESPECT OF TERMINATION


10.1         Consequence of Termination:    In the event of the termination of
this Agreement for cause or otherwise howsoever:


10.1.1
The Executive shall resign as a director and/or officer of the Corporation or
any subsidiary or related corporation and the Executive hereby appoints the
Corporation as its attorney in fact for the purpose of executing any and all
such documents to give effect to the foregoing; and



10.1.2
The Executive hereby authorizes the Corporation and any subsidiary or related
corporation to set off against and deduct from any and all amounts owing to the
Executive by way of salary, allowances, accrued leave, long service leave,
reimbursements or any other emoluments or benefits owing to the Executive by the
Corporation and any subsidiary or related corporation, any reasonable amounts
owed by the Executive to the Corporation or any subsidiary or related
corporation.



10.2         Application of Agreement after Termination:    Notwithstanding any
termination of this Agreement for any reason whatsoever, whether with or without
cause, all of the provisions of Articles 6, 7 and 8 and any other provisions of
this Agreement necessary to give efficacy and effect thereto shall continue in
full force and effect following the termination of this Agreement.




ARTICLE 11 - GENERAL


11.1          Partial Invalidity & Severability:   Each article, paragraph,
clause, sub-clause and provision of this Agreement shall be severable from each
other and if for any reason any article, paragraph, clause, sub-clause or
provision is invalid or unenforceable, such invalidity or unenforceability shall
not prejudice or in any way affect the validity or enforceability of any other
article, paragraph, clause, sub-clause or provision. This Agreement and each
article, paragraph, clause, sub-clause and provision hereof shall be read and
construed so as to give thereto the full effect thereof subject only to any
contrary provision of the law to the extent that where this Agreement or any
article, paragraph, clause, sub- clause or provision hereof would but for the
provisions of this paragraph have been read and construed as being void or
ineffective, it shall nevertheless be a valid agreement, article, paragraph,
clause, sub-clause or provision as the case may be to the full extent to which
it is not contrary to any provision of the law.
 
 
6

--------------------------------------------------------------------------------



11.2          Monies:    All references to monies in this Agreement shall be
deemed to mean lawful monies of the United States of America.


11.3          Entire Agreement:    This Agreement, the Schedules and any addenda
attached hereto or referenced herein, constitute the complete and exclusive
statement of the agreement of the Parties with respect to the subject matter of
this Agreement, and replace and supersede all prior agreements and negotiations
by and between the Parties. Each Party acknowledges and agrees that no
agreements, representations, warranties or collateral promises or inducements
have been made by any Party to this Agreement except as expressly set forth
herein or in the Schedules and any addenda attached hereto or referenced herein,
and that it has not relied upon any other agreement or document, or any verbal
statement or act in executing this Agreement.


11.4          Binding Effect:    This Agreement shall be binding on the Parties
and their successors and assigns; provided, however, that neither Party shall
assign, delegate or transfer, in whole or in part, this Agreement or any of its
rights or obligations arising hereunder without the prior written consent of the
other Party.  Any purported assignment without such consent shall be null and
void.


11.5          Waiver:    The failure of either party at any time to require
strict performance by the other party of any provision hereof shall in no way
affect the full right to require such performance at any time thereafter.
Neither shall the waiver by either party of a breach of any provision hereof be
taken or held to be a waiver of any succeeding breach of such provision or as a
waiver of the provision itself.


11.6          Captions:    The captions contained in this Agreement are inserted
only as a matter of convenience or reference and in no way define, limit, extend
or describe the scope of this Agreement or the intent of any of its provisions.


11.7          Construction:    Since both Parties have engaged in the drafting
of this Agreement, no presumption of construction against any Party shall apply.


11.8          Section References:    All references to Sections or Schedules
shall be deemed to be references to Sections of this Agreement and Schedules
attached to this Agreement, except to the extent that any such reference
specifically refers to another document.  All references to Sections shall be
deemed to also refer to all subsections of such Sections, if any.


11.9          Governing Law and Jurisdiction:    This Agreement and the
interpretation of its terms shall be governed by the laws of the State of
Arizona, without application of conflicts of law principles. The Parties hereby
agree that the State and Federal Courts with jurisdiction over disputes arising
in Maricopa County shall have exclusive jurisdiction over any litigation
hereunder.



 
7

--------------------------------------------------------------------------------

 

11.10        Assignment:    This Agreement shall ensure to the benefit of and be
binding upon the parties hereto, their heirs, administrators, successors and
legal representatives. This Agreement may be assigned by the Corporation but may
not be assigned by the Executive.


11.11        Notice:    All notices to be given by either party hereto shall be
delivered or sent by telegram, facsimile or cable to the following address or
such other address as may be notified by either party:



11.11.1 
If to the Corporation to:
 
Skye International, Inc.
7701 E. Gray Rd., Suite 104
Scottsdale, AZ  85260
Attention: President




 
11.11.2 
If to the Executive to:
 
Thaddeus (ted) F. Marek
9977 N. 90th Street
Suite 220
Scottsdale, AZ 85258



11.12        Dispute Resolution


 
11.12.1
The Parties shall use good faith efforts to resolve disputes, within twenty (20)
business days of notice of such dispute.  Such efforts shall include escalation
of such dispute to the corporate officer level of each Party.



 
11.12.2
If the Parties cannot resolve any such dispute within said twenty (20) business
day period, the matter shall be submitted to arbitration for
resolution.  Arbitration will be initiated by filing a demand at the Phoenix, AZ
regional office of the American Arbitration Association (“AAA”).



 
11.12.3
Disputes will be heard and determined by a panel of three arbitrators. Each
Party will appoint one arbitrator to serve on the panel. A neutral arbitrator
will be appointed by the AAA.



 
11.12.4
Within fifteen (15) business days following the selection of the arbitrator, the
Parties shall present their claims to the arbitrator for determination. Within
ten (10) business days of the presentation of the claims of the Parties to the
arbitrator, the arbitrator shall issue a written opinion. To the extent the
matters in dispute are provided for in whole or in part in this Agreement, the
arbitrator shall be bound to follow such provisions to the extent applicable. In
the absence of fraud, gross misconduct or an error in law appearing on the face
of the determination, order or award issued by the arbitrator, the written
decision of the arbitrator shall be final and binding upon the Parties. The
prevailing Party in the arbitration proceeding shall be entitled to recover its
reasonable attorneys' fees, costs and expenses including reasonable
travel-related expenses.


 
8

--------------------------------------------------------------------------------

 

11.13            Counterparts: This Agreement may be executed by facsimile and
delivered in one or more counterparts, each of which shall be deemed to be an
original and all of which, taken together, shall be deemed to be one agreement.




IN WITNESS WHEREOF, the parties have duly executed this Agreement at the City of
Scottsdale, AZ on the date first written above.
 

[skye_corporateseal.jpg]     SKYE INTERNATIONAL, INC.      
 
       
Per:
/s/ "Mark D. Chester"
   
Mark D. Chester, Chairman
   
 
                         


 

 
SIGNED, SEALED AND DELIVERED in the         )
presence of:   Cynthia Isit                                          )
                                                                                      
)
                                                                                      
)
                                                                                      
)
                                                                                      
)
                                                                                      
)
            "Cynthia Isit"                                                  )
Witness
"Ted F. Marek"

--------------------------------------------------------------------------------

Thaddeus (Ted) F. Marek

 
 

 
9

--------------------------------------------------------------------------------

 

Schedule A




[skye2.jpg]


Duties
(as taken from the SKYE Organizational Manual)
 
 
SVP Finance, CFO and Secretary Treasurer
(Vice Chair – Executive Management Team)
(Chair – Management Team)

 

Reports to:
President and Board (when requested)
   
Direct Reports: 
All Vice Presidents
   
Liaison: 
Chair of audit Committee
   
Job Description: 
President and C.E.O
   
Review & Comp: 
Corporate Governance Committee
   
Accountability: 
Audit Committee
President and C.E.O

 

--------------------------------------------------------------------------------

This position is chiefly responsible for all financial affairs of the company
and for recording all Board business and maintaining the books and records of
the company.  This position coordinates all public dissemination of financial
information and is the responsible party for ensuring compliance with local,
state and federal laws regarding financial reporting.


The specific duties include, but are not limited to:


1.
As a member of the Executive Management Team, directs overall business and
organizational policies; develops, recommends and implements through
subordinates; prepares financial budgeting and performance targets for
presentation to the Board of Directors.



2.
Responsible for overall company financial and budgetary coordination, financial
oversight, financial reporting, and development of short-term and long-term
budgets for presentation to the Board of Directors, organizational and
operational planning activities and growth.

 
3.
Member of the Executive Management Team, responsible for overseeing and
reporting progress of all financial matters to the Board of Directors.



4.
Monitoring performance relative to established financial objectives and
systematically monitoring and evaluating operating results and reporting same to
the Executive Management Team.



5.
Presents, together with the President, Balance sheet, operating and capital
expenditure budgets to Board of Directors for approval.

 
 
A-1

--------------------------------------------------------------------------------


 
6.
Formulates, together with the President, the Corporation’s near term and
long-range strategic plans and submits them to the Board of Directors for
approval.



7.
Directs all employees involved in the financial aspects of the business.



8.
Promotes positive relations with external auditors, banks, lenders, brokerage
firms and any other third parties providing financial or financial
administration services or products to the company.



9.
Directs the establishment of fair and appropriate financial policies for
approval by the Board of Directors.



10. 
Responsible for the overall financial management of the Corporation.



11.
Responsible for the daily financial, banking, capital raising and financial
reporting affairs of the Corporation.



12.
Responsible for ensuring operational compliance with policies and procedures
adopted by the Board of Directors.



13.
Is the primary responsible party for ensuring systemic adherence to
Sarbanes-Oxley 404 processes.



14. 
Any other duty reasonably assigned by the President or the Board of Directors.



15. 
Records and maintains all records related to the Board of Directors.



16. 
Ensures proper maintenance of corporate records.



17.
Responsible for developing and maintaining internal process and monitoring of
systems to ensure compliance with SOX and GAAP.


 
A-2

--------------------------------------------------------------------------------